0fiH#!FtAr
           lJntbt @nitp! btstts @ourt                    of   frlrrul @lufmg
                                           No. 15-29C
                                     (Filed: January 27, 2015)                  FILED
                                        Not for Publication
                                                                              JAN 2 7 20t5
                                                                             U.S. COURT OF
MICHAEL CHENOWETH,                                                          FEDERAL CI.AIMS


                 Pro Se Plaintiff,                    Pro se plaintiff, lack ofsubject matter
                                                     jurisdiction, sua sponte dismissal


THE UNITED STATES,

                       Defendant.



       ORDER DISMISSING COMPLAINT FOR LACK OF JURISDICTION

       The court is in receipt of the complaint of plaintiff Michael Chenoweth, filed

January 12,2015, against defendant United States.r Plaintiff asks this court for a

judgment against the United States for "$500,000,000+ and additional rights and

protections." For the reasons below, this court lacks subject matter jurisdiction over this

case and therefore it must be DISMISSED.

       In his complaint, plaintiff alleges that "Maui Chemical" has committed and

continues to commit a number of crimes and torts against him, including harassment,

retaliation, torture, and genocide. Plaintiff appears to be referring to his former

employer, Maui Chemical and Paper Products, Inc. ("Maui Chemical"). In 2007 ,



       I
         Along with the complaint, plaintiff filed an application to proceed in forma pauperis
status. The application is GRANTED for the sole purpose of ruling on this motion.
plaintiff filed a pro   se   lawsuit against Maui Chemical in the United States District Court

for the District of Hawai'i, alleging, among other things, discrimination, retaliation,

violations of the Americans with Disabilities Act, and defamation. See Chenoweth v.

Maui Chem. & Paper Products. Inc., No. 07-cv-00092,2008 WL 4107906 (D. Haw. Sept.

3, 2008). The court granted summary judgment in favor of Maui Chemicals, see id., a

decision that was later affirmed in the Ninth Circuit, see Chenoweth v. Maui Chem.                           &

PaperProducts. Inc.,357F.App'x875(9thCir.2009). Accordingtoplaintiff,the

United States has committed          a   violation of his civil rights and is "fully responsible for all

crimes committed by Maui Chemical and agents of Maui Chemical" because the federal

courts dismissed plaintiff s case against Maui Chemical. Compl. tf 2.

          Under Rule 12(hX3) of the Rules of the United States Court of Federal Claims,

"[i]f   the court determines at any time that it lacks subj ect-matter jurisdiction, the court

must dismiss the action." Moreover, "subject-matter jurisdiction, because it involves a

court's power to hear a case, can never be forfeited or waived." Arbaugh v. Y & H

Corp., 546 U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 U.S. 625,630

(2002)). When reviewing         a   complaint filed by        a    pro se plaintiff, courts must grant the

plaintiff a liberal construction of the pleadings and hold the plaintiffto "less stringent

standards than formal pleadings drafted by lawyers." Haines v. Kemer, 404 U.S. 519,

520-21 (1972). Even so, pro se plaintiffs are still required to meet the court's

jurisdictional requirements. Barksdale v. United States, 582 F. App'x. 890, 892 (Fed.

Cir. 2014) (citing Rocovich v. United           States   ,   g33   F   .2d ggI,   gg3 (Fed.   Cir. 1991)).
         The subject matter jurisdiction of this court is limited to claims against the United

States. See United States v. Sherwood, 312 U.S. 584, 588        (l9al) ("[The   Court ofFederal

Claims'] jurisdiction is confined to the rendition of money judgments in suits brought for

that relief against the United States, . . . and if the relief sought is against others than the

United States, the suit   as   to them must be ignored as beyond the jurisdiction ofthe

court.") (citations omitted); Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997);

Smith v. United States, 99 Fed. Cl. 581, 583-84 (201l) (citing Moore v. Pub. Defender's

Office, 76 Fed. Cl. 617,620 (2007)). Plaintiff argues that the United States is liable for

his current condition because federal courts dismissed his case against his former

employer. However, this court does not have jurisdiction to hear complaints challenging

the actions of other federal courts, judges, or their employees. Clrcenas v. United States,

494 F.   App'x. 110,   112 (Fed. Cir. 2012) (noting that "the Court of Federal Claims does

not have jurisdiction to review the decisions of district courts or the clerks of district

courts relating to proceedings before those courts." (quoting Joshua v. United States, 17
F.3d 378, 380 (Fed. Cir. l99a))). In addition, this court does not have jurisdiction over

defendant's claimed civil rights violations. See Ganaway v. United States, 557 F. App'x

948,949 (Fed. Cir. 2014) (citing LeBlanc v. United States, 50 F.3d 1025,2028 (Fed. Cir.

1995)). Therefore, because this court lacks jurisdiction over plaintiffs claims, the case

must be DISMISSED. The clerk is directed to enter judgment accordingly.

         IT IS SO ORDERED.



                                                             Judge